Title: From Thomas Jefferson to United States Congress, 17 January 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate &
                            
                            House of Representatives of the US.
                        Jan. 17. 1806
                  
                        The inclosed letter from the Minister Plenipotentiary of the US. at the court of London, contains interesting
                            information on the subjects of my other message of this date. it is sent separately & confidentially, because it’s
                            publication may discourage frank communications between our ministers generally, & the governments with which they
                            reside, & especially between the same ministers.
                        
                            Th: Jefferson
                            
                            
                        
                    